 DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 468 American
 Firestop
 Solutions
, Inc. and
 The Intern
a-tional Association of
 Heat & Frost Insulators 
and
 Allied Wor
kers, Local No. 74
.  Case 18
ŒCAŒ19133
 January
 5, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
HAYES
 On March 1, 2010, Admini
strative Law Judge Michael 
A. Rosas issued the attached decision.  The R
espondent 
filed e
xceptions, the Charging Party filed an answering 
brief, and the Respondent filed a reply brief.
 The National Labor Relations Board has del
egated its 
authority in this p
roceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 
affirm the judge
™s findings
1 and conclusions, and to 
adopt his re
commended Order as modified and set forth 
in 
full below.
2 1 The Respondent has effe
ctively excepte
d to certain of the judge's 
credibility fin
dings.  The Board's established policy is not to overrule 
an administrative law judge's cred
ibility resolutions unless the clear 
preponderance of all the rel
evant evidence convinces us that they are 
incorrect.  
St
andard Dry Wall Products
, 91 NLRB 544 (1950)
, enfd. 
188 F.
2d 362 (3d Cir. 1951).  We have car
efully examined the record 
and find no basis for reversing the fin
dings.
 The judge found that the recognition clause in the parties
™ October 
23, 2003 collective
-ba
rgaining agreement esta
blished a bargaining 
relationship under Sec. 9(a) of the Act.  The Respondent argues that the 
recognition clause in that agreement should not be relied upon
, asser
t-ing that there are discrepancies in the documents i
ntroduced as the 
parties™ collective
-bargaining agreements.  There is, however
, no di
s-crepancy as to the re
cognition clause.  Both the Respondent™s and the 
Union™s copies of the 2003 agreement contain the dispositive recogn
i-tion clause quoted by the judge.  The parties also
 agree that their ba
r-gaining relationship began on October 23, 2003, with the agreement 

they signed on that date.  The judge was therefore correct in finding the 
other, 
unrelated discrepancies irrel
evant.
 The credited testimony of R
espondent™s president, M
ark Gilchrist, 
provides extrinsic evidence that the parties had entered into a 9(a) rel
a-tionship.  Accor
dingly, the result here would be the same under the 
D.C. Circuit™s decision in 
Nova
 Plumbing, Inc. v. NLRB
, 330 F.3d 531 
(D.C. Cir.
 2003), as under 
Stau
nton Fuel & Material
, 335 NLRB 717 
(2001).  See 
M&M Bac
khoe Service
, 345 NLRB 462 (2005), enfd. 469 
F.3d 1047 (D.C. Cir. 2006)  Under these circumstances, Member Hayes 
finds no need to reassess the rule of 
Staunton Fuel
, that ce
rtain contract 
language, sta
nding alone, can prove the establishment of a 9(a) rel
a-tionship.
 2 We 
shall modify
 the Order and notice to conform to our sta
ndard 
remedial language.
 In the event that the Respondent's unlawful conduct 
caused any employee to suffer losses occasioned by a b
reak in e
m-ployment, backpay shall be computed in accordance with 
F. W. Woo
l-worth Co.
, 90 NLRB 289.  For losses not involving a break in emplo
y-ment, backpay shall be calculated under 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.
 1971). 
 The Respon
d-
ent shall also reimburse unit employees for any e
xpenses ensuing from 
its failure to make the required payments to the fringe benefit funds, as 
ORDER
 The National Labor Relations Board orders that the 
Respondent, 
American Firestop Solutions, Inc., Wa
ukee, 
Iowa, its officers, agents, suc
cessors, and assigns, shall
 1. 
Cease and desist from 
 (a) Refusing to recognize the Union as the exc
lusive 
collective
-bargaining representative of employees in the 
bargaining unit described below.
 (b) Refusing to bargain with the Union regar
ding the 
terms of a collective
-bargaining agreement to succeed its 
contract with the Union which expired on August 
1, 
2009. (c) Making changes to employees
™ wages, benefits, 
and other terms and conditions of employment wit
hout 
first notifying and bargaining in good faith with the U
n-ion to either agre
ement or impasse.
 (d) In any like or related manner interfering with, 
re-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2. Take the following action necessary to effe
ctuate the 
policies of the Act.
 (a) Recognize and, on r
equest, bargain with the Union 
as the exclusive r
epresentative of the employees in the 
following appropriate unit concerning terms and cond
i-tions of employment and, if an understanding is reached, 

embody the understanding in a signed agre
ement:
  All full time and regular part
-time mechanics, appre
n-tices,
 pre
apprentices and applicators who perform ins
u-lation and/or fire
-stop work and are employed by the 
Company at its Waukee, Iowa location; excluding pr
o-fessional employees, office clerical employees, guards 

and supervisors as defined in the National Labor 
Rel
a-tions Act, as amended.
  (b) On request of the Union, rescind any changes to 
employees
™ terms and conditions of emplo
yment made 
on or after August 1, 2009, and retroactively restore 
terms and conditions of employment, including wage 
set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891, 891 fn. 2 
(1980), enfd. 661 F.2d 940 (9
th Cir. 1981), such amounts to be co
m-puted in the manner set forth in 
Ogle Protection Service
, supra.   
Inte
r-est 
on the foregoing amounts shall be computed 
at the rate prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), compounded 
daily as p
rescribed in 
Kentucky River Med
ical Center
, 356 NLRB 
6 (2010)
. With respect to any fringe ben
efit payments that have not been made 
as a result of the Respo
ndent™
s unlawful conduct, backpay shall include 
any additional amounts applicable to such d
elinquent 
payments as set 
forth in 
Merryweather Optical Co
., 240 NLRB 1213, 1216 (1979)
. We shall also modify the judge™s recommended Order to provide for 
the posting of the notice in a
ccord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
For the re
asons stated in his
 dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distrib
ution of 
the n
otice.
 356 NLRB No. 71
                                                                                                                                                          AMERICAN FIRESTOP SO
LUTIONS
 469 rates and benefit pl
ans, to what they were prior to August 
1, 2009. 
 (c) Make whole bargaining unit employees to the e
x-tent they have suffered any losses in pay and ben
efits as 
a result of the Respondent
™s unlawful co
nduct, including 
losses to the Union
™s health and welfare, 
pension
, and 
other benefit funds, occurring on or after August 1, 2009, 
with interest.
3  (d) Preserve and, within 14 days of a request, or such 
additional time as the Regional D
irector may allow for 
good cause shown, provide at a reasonable place desi
g-nate
d by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in ele
ctronic form, 
necessary to an
alyze the amount 
of backpay due under 
the terms of this Order.
 (e) Within 14 days after service by the Region, post at 
its facility in Waukee, Iowa, copies of the a
ttached notice 
marked 
ﬁAppendix.
ﬂ4  Copies of the notice, on forms 
provided by the Regional Director for Regi
on 18, after 
being signed by the Respondent
™s authorized represent
a-tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in co
nspicuous places including 
all places where notices to emplo
yees are customarily 
posted.  In addition to 
physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other means, if the Respondent customarily commun
i-cates with its employees by such means.  Re
asonable 
steps
 shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pen
dency of these 
proceedings, the R
espondent has gone out of business or 
closed the facility involved i
n these proceedings, the R
e-spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current emplo
yees and former 
employees employed by the Respondent at any time 
since August 1, 2009.
 (f) Within 21 days after service by the Region
, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 3 Interest on all of the above amounts shall be computed in accor
d-
ance with 
New Horizons for the Retarded
, 283 NLRB 1173 (1987)
, and 
shall be c
ompounded daily as prescribed in 
Kentucky River Med
ical 
Center
, supra.
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted
 Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  APPENDIX
 NOTICE
 TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS
 BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has o
rdered us to post and 
obey this 
notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 
Choose rep
resentatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and pr
otection
 Choose not to engage in any of these protected 
activities
.  WE WILL NOT
 withdraw recognition from the Intern
a-tional Association of Heat & Frost
 Insulators and A
llied 
Workers
, Local No. 74 (
the 
Union) as the exclusive co
l-lective
-bargaining representative of our employees in the 
unit d
escribed below.
 WE WILL NOT
 refuse to bargain with the Union regar
d-ing terms of a collective
-bargaining agreement t
o su
c-ceed our contract with the Union, which expired on A
u-gust 1, 2009.
 WE WILL NOT
 make any changes to employees
™ pay, 
wages, and terms and conditions of e
mployment without 
first notifying and bargaining in good faith with the U
n-ion to either agreement or
 impasse.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain
, or coerce 
you 
in the exercise of the rights 
guaranteed 
you 
by Section 7 of the Act.
 WE WILL
 recognize and, on request, bargain with the 
Union as the exclusive representative of o
ur employees 
in the following appropriate unit concerning terms and 
conditions of employment and, if an u
nderstanding is 
reached, embody the understanding in a signed agre
e-
ment:
  All full time and regular part
-time mechanics, 
apprentices, pre
apprentices an
d applicators who 
perform insulation and/or fire
-stop work and are 
employed by us at our Waukee, Iowa location; 

excluding professional employees, o
ffice clerical 
employees, guards and supervisors as defined in 
the National Labor Relations Act, as amended.
  WE WILL
, on request of the Union, r
escind any changes 
to employees
™ terms and conditions of employment made 
on or after August 1, 2009, and retroactively restore 
terms and conditions of employment, including wage 
                                                            DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 470 rates and benefit plans, to what they were
 prior to August 
1, 2009. 
 WE WILL
 make whole bargaining unit employees to the 
extent they have suffered any losses in pay and benefits as 
a result of our unlawful conduct, i
ncluding losses to the 
Union
™s health and welfare, pension and other benefit 
funds
, occurring on or after August 1, 2009, with inte
rest.
  AMERICAN
 FIRESTOP
 SOLUTIONS
, INC
.  Nichole Burgess
-Peel, Esq
., for the General Counsel.
 Matthew Brick 
and 
Douglas Fulton, Esqs. (Brick Gentry P.C.), 
of West Des Moines, Iowa, for the Respondent.
 Micha
el E. Amash, Esq. (Blake & Uhlig, P.A.)
, of Kansas City, 
Kansas, for the Charging Party
. DECISION
 STATEMENT OF THE 
CASE
 MICHAEL 
A. ROSAS
, Administrative Law Judge. This case 
was tried in Des Moines, Iowa
, on November 4, 2009. The 
charge was filed July 31, 
2009,
1 and the complaint was issued 
October 6, 2009. The complaint alleges that American Firestop 
Solutions,
 Inc. (the Company) has ﬁrefused to meet and ba
r-gainﬂ with the U
nion, ﬁwithdrew its recognition of the Union as 
the exclusive collective
-bargaining 
representative of the 
Un-ion,ﬂ and has altered u
nion ﬁemployees™ wages and ben
efitsﬂ 
since the withdrawal. The Company denies the material alleg
a-tions in the complaint.
 On the entire record, including my observation of the d
e-meanor of the witnesses,
2 and af
ter considering the briefs filed 
by the General Counsel, the Company
, and Charging Party, I 
make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 The Company, a limited liability company, is e
ngaged in the 
containment business installing fire stopping mat
erials and 
services for commercial buildings at its facility in Waukee, 
Iowa, where it annually derives gross revenue in excess of 
$500,000 and purchases and receives goods and se
rvices valued 
in excess of $50,000 from suppliers outside the State of Iowa. 
The
 Company admits and I find that it is an e
mployer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 

the Act and that the Union is a labor o
rganization within the 
mea
ning of Section 2(5) of the Act.
 1 All dates are from December 31, 2008, to December 31, 2009, u
n-
less otherwise indicated
 2 I have considered the demeanor of the witnes
ses, the content of 
their testimony, and the inherent probabilities of the record as a whole. 
In certain instances, I have cre
dited some, but not all, of what a witness 
said. See 
NLRB v. Universal Camera Corp.
, 179 F.2d 749, 754 (2d Cir. 
1950), reversed on
 other grounds 340 U.S. 474 (1951).
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. The Respondent™s Operations 
 The Company has been involved in the business of installing 
firestopping products and services since 2001. The firestopping 
process includes the application of sealants, mineral ins
ulation
, and rock wool to locations where me
chanical and electrical 
systems pass through drywall or concrete walls in order to pr
e-vent fire from penetrating through those areas. Firestopping, 
however, is distinguishable from the process of insulating a 
structure in order to enable it to retain its d
esired temperature.
3 The Company is owned by brothers Mark and Dave 
Gilchrist. Mark Gilchrist (Gilchrist) serves as president; Dave 
Gilchrist serves as vice president. As of August 1, 2009, the 
Company had approximately 17 employees; 12 of those e
m-ployees 
comprise the field staff. At the pertinent time in 2003, 
the Company also employed 12 field staff.
4 B. 
The 2003 and 2006 Joint Trade Agreements 
 At some point after the Company commenced operations, its 
employees were a
pproached on a jobsite by union membe
rs. 
The Gilchrists were informed of that interaction and responded 
by pondering the business advantages of affiliating with the 
Union. They realized that they were competing in a ﬁunion 

townﬂ and might need to affiliate with the Union if they were 
going to
 compete for larger contracts.
5 In 2003, Gilchrist contacted Charles Shull, the Union™s bus
i-ness representative, about the possibility of affiliating with the 
Union. Shull agreed that the Union would serve as the Comp
a-
ny™s hiring hall, train the Company™s 
employees
, and ﬁgo out 
and fight for [the Company™s] work.ﬂ
6 After negotiations with 
Shull, Gilchrist invited him to the Company™s warehouse to 

make a presentation to the employees. Shull accepted 

Gilchrist™s offer and ﬁlaid it all outﬂ to the employees. H
e told 
them about the Union, the benefits of joining and the process 
involved, including the ﬁcard checkﬂ process. He concluded the 
presentation by explaining that it was up to the employees to 

decide if they wanted to join the Union. At some point after t
hat 
3 Mark Gilchrist, the Company™s president, testified that firestopping 
is different from insulation, but did not e
xplain the distinction. (Tr. 49
Œ50.) He did, however, explain the firestopping process, while ins
ulation 
work is a generally known trade in the construction industry.  A
lthough 
firestopping is presumably distinct from insulation, it is likely consi
d-
ered construction work for the purposes of Sec. 8(f) because it ﬁi
n-
volves the alteration and repair of buildings 
and permanently attached 
fixtures and equipment.ﬂ  
U.S. Abatement, Inc.
, 303 NLRB 451 (1991) 
(finding that the removal of asbestos was consi
dered construction work 
because the company removed one type of insulation to be substituted 
by another, and reinsul
ation is a construction industry acti
vity).
 4 Gilchrest™s testimony indicates that the number may have fluctua
t-ed over the years. (Tr. 50.)
 5 In the absence of more specific testimony as to who visited the 
jobsite, I construe Gilchrist™s hearsay testimony 
to refer to co
nstruction 
workers who were union members, not union officials. However, I do 
not credit his uncorroborated double hearsay testimony about a
lleged 
threats and complaints made by union members to his employees. (Tr. 

51
Œ52.)
 6 Gilchrist™s testi
mony regarding his co
nversations with Shull were 
unrefuted, since Shull died sometime in 2007.  (Tr. 17, 52.)
                                                                                                                        AMERICAN FIRESTOP SO
LUTIONS
 471 meeting, the U
nion obtained and provided the Company with 
union authorization cards signed by a majority of the Comp
a-ny™s full
-time and regular part
-time insulators. The Company 
acknowledged and agreed that a majority of the insulators did, 
in fact, se
lect the Union as their collective
-bargaining repr
e-sentative.
7  As a result, on October 23, 2003, the Company and 
the Union entered into an agreement, titled the Industr
i-al/Commercial Insulator Working Agreement (ﬁ2003 Agre
e-mentﬂ), with the Midwest Insulat
ion Contractors Association 

(MICA
).8  The 2003 Agreement, whose term ran from A
ugust 
1, 2003
, through July 31, 200
6, stated in pertinent part at a
rticle 
1, s
ection 1:  
  Pursuant to Local No. 74™s claim that it represents an unc
o-erced majority of the Emplo
yer™s full
-time and regular part
-time insulators, the Employer has submitted to a ﬁcard checkﬂ 
and hereby acknowledges and agrees that a majority of the 

subject employees have, in fact, authorized Local No. 74 to 
represent them in collective bargaining.  T
herefore, the E
m-ployer agrees to recognize and does hereby extend reco
gnition 
Local No. 74, its agents, representatives or successors, as the 
exclusive bargaining agent for all employees in the ba
rgaining 
unit described below, as if Local No. 74 had been c
ertified as 
exclusive bargaining representative pursuant to Se
ction 9(a) 
of the National Labor Relations Act.  
   The bargaining u
nit was essentially defined at a
rticles I and III 
as follows:
  All full time and regular part
-time mechanics, apprentices, 
pre
-apprentices and applic
ators who perform insulation and/or 
fire
-stop work and are employed at the Company™s Waukee, 
Iowa location; excluding professional employees, office cler
i-
7 This critical finding is based on that portion of Gilchrist™s testim
o-
ny that is consistent with the Company™s representations in the 2003 
agreem
ent, specifically, its agreement that the Union made a ﬁclaimﬂ 
that it represented a majority of the insulators, that the Company ﬁsu
b-
mitted to a card checkﬂ and acknowledged that a majority of its e
m-ployees selected the Union as their collective
-bargainin
g representative. 
(GC Exh. 3; R. Exh. D.) As such, I do not credit his testimony that none 
of his employees were union members at the time the parties executed 
the 2003 agreement on October 23, 2003. (Tr. 58.) His testimony that a 
majority of the employees
 joined ﬁover time,ﬂ without further corrob
o-
ration as to time, is simply unreliable for several reasons. First, he 
provided no credible explanation as to why the Company agreed to the 
specific representations in the 2003 agre
ement
Šthe ﬁclaimﬂ by the 
Union,
 submitting to a ﬁcard checkﬂ and acknowledgement of ﬁmajor
i-tyﬂ representation
Šif they were not true. Second, he provided no te
s-timony as to the timeframe in which Shull made his pre
sentation and 
when a majority of the employees agreed to join the Union. L
astly, he 
failed to explain the reason for the retroactivity of the 2003 agreement 
to August 1, 2003, which was nearly 3
-months before the 2003 agre
e-ment was executed. The exi
stence of such a period of time is more 
consistent with a factual scenario in whi
ch Shull made his presentation 
during that nearly 3 month period, proceeded to collect authorization 

cards and presented them to the Company prior to Oct
ober 23, 2003.
 8 The Company and the General Counsel stipulate that the Company 
and the Union ﬁexecuted
 certain agreements between 2003 and 2007, 
and those documents speak for themselves.ﬂ (Jt. Exh. 2.)
 cal employees, guards and supervisors as defined in the N
a-
tional Labor Relation
s Act.
9  The 2003 Agreemen
t also included a provision at a
rticle 19 
permitting its termination and modification: 
  It is further agreed that either party may terminate or propose 
amendments to this Agreement by notifying the other party in 
writing no more 
than ninety (90) days nor less than sixty (60) 
days prior to the termination date of this Agreement of its d
e-
sire to change or terminate this Agreement.
   In August 2006, MICA and the Union, joined by the Co
m-pany, entered into another Joint Trade Agreement
 (ﬁ2006 
Agreementﬂ),
10 whi
ch stated in pertinent part at article 1, s
ec-tion 1:
11    The Employer Agrees to recognize the Union, its agents, re
p-resentatives or successors, as the exclusive bargaining agent 
for all employees in the bargaining unit described 
below, as if 
the Union had been certified as exclusive bargaining repr
e-
sentative pursuant to Section 9(a) of the National Labor Rel
a-
tions Act.  
  The 2006 Agreement was effective for 1 year and provided 
that, prior to its expiration, the parties would meet
 to discuss 
market conditions, ﬁand any adjustment that may be needed to 

the contract or the renewal for 2 (two) additional years.ﬂ  The 
same section also contained termination language identical to 
that in the 2003 Agreement.  
 C. 
The 2007 Firestopping Ad
dendum
 In or around 2007, Gilchrist sought and received the assi
s-tance of the International Association of Heat & Frost Insul
a-tors and Allied Workers (the International) in attempting to 

promote his Company™s services beyond Iowa and onto the 
national mark
et. At the direction of the International, local u
n-ion affiliates were directed to negotiate reduced wage rate 

changes to their collective
-bargaining obligations with the 

Company and other firestopping ﬁunion contractorsﬂ around the 
country. The contractor
s convinced the International that the 
changes were needed in order to distinguish firestopping from 
traditional insulation work and make them more co
mpetitive. 
Consequently, the firestopping contractors developed and pr
o-posed a uniform adde
ndum to each of
 their collective
-bargaining agreements, which essentially lowered the wage 
rates of employees engaged in firestopping work.
12 On October 26, 2007, Ted Watson, Shull™s successor as 
business representative, and Gilchrist executed such a co
ntract 
addendum (2
007 Addendum).
13  The 2007 Addendum™s term 
9 My finding is a synopsis of the more extensive descri
ption of the 
bargaining unit, which contained a definition of each of the four categ
o-
ries in art. I, 
sec. 4, and referenced the scope of their work at art. III, 
secs. 1 and 5, of the 2003 agreement.
 10  Jt. Exh. 2.
 11 GC Exh. 4
 12 Watson did not refute Gilchrist™s version of the circumstances 
leading up to the execution of the 2007 a
ddendum.  (Tr. 20
Œ21, 
60
Œ65.)
 13 My impression of the conflicting versions of the 2007 Addendum 
offered by the parties indicates that they ex
ecuted the version, which 
was incorrectly dated A
ugust 1, 2008
Šthe same date as its expiration 
                                                                                                                       DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 472 extended from October 1, 2007
, to August 1, 2008, but would 
expire earlier upon termination of the ﬁsuccessor Agreementﬂ 
or upon 30 days written notice by either party ﬁif Firestopping 
has not been made a Davis
-Bacon wage classific
ation and does 
not appear likely to become a Davis
-Bacon wage classification 
on or before July 30, 2008.ﬂ
14  In addition to setting forth the 
applicable wage rates for firestopping work, the 2007 Adde
n-dum also contained provisions relatin
g to union recognition, 
union security, hiring procedures, management rights, dues 
checkoff, welfare and pension plans, and grievance procedures. 
The recognition clause of the 
adde
ndum contained in 
article 1 
stated:
  The Employer recognizes the Union as th
e sole and excl
usive 
bargaining representative for all its employees (excluding pr
o-fessional employees, office clericals and supervisors as d
e-

fined in the National Labor Relations Act), in the employment 

of the Employer with respect to wages, hours, and ot
her terms 
and conditions of employment on any and all work described 
in Article II of this Addendum and carried out on all projects 
performed by the Employer.
15 D. The Company Withdraws Recognition of the Union 
 Since about October 2003 until August 1, 200
9, the Comp
a-ny abided by the terms of the 2003 and 2006 
agreements and 
the 
addendum by contributing 
to various fringe
-benefit funds, 
including the Union™s pension fund and the Indiana State 

Council of Roofers Health and Welfare Fund.
16 On May 29, 
2009, Gil
chrest wrote to the Union informing it of the Comp
a-ny™s intent to terminate their collective
-bargaining relationship. 
The letter stated, in pertinent part:
  As you know, [the Company] has, in the past, had a contra
c-tual relationship with the [Union] by vir
tue of its membership 
in [MICA]. The first contract was dated August 1, 2006 (her
e-
inafter ﬁOriginal Agreementﬂ) between MICA and the Union. 
An Addendum to that contract was entered into between [the 
Company] and the Union on October 1, 2007 (hereinafter 
ﬁAddendumﬂ). 
  Although the Original Agreement and the Addendum have, 
by their terms, expired and are of no force and effect, [the 
Company] did want to give the Union ample notice of its i
n-tent to sever any relationship with the Union. As a result, [the 

Comp
any] is notifying the Union that it will no longer reco
g-nize it as the exclusive bargaining agent for all employees in 

the bargaining unit described in either of those agreements. 
This recognition will be withdrawn effective August 1, 2009. 
date. (GC Exh. 5.) However, the Company co
rrected its version by 
inserting the date of October 1, 2007. (R. Exh. C; Tr. 22.) Regar
dless of 
the discrepancy, art. XI in both documents ind
icated a term of October 
2007 through August 1, 2008.
 14 A Davis
-Bacon Act wage trade classification is one for w
hich the 
Wage and Hour Division of the U.S. Department of Labor has dete
r-mined the prevailing wage rate to be paid on federally funded or assis
t-ed construction pr
ojects. 
See
 29 CFR 
§1.5 and 6(b
). 15 GC Exh. 5; R. Exh. C.
 16 Jt. Exh. 2.
 We assume you w
ill notify your members of this change a
c-
cor
dingly.
17   Sometime after receipt of the Company™s withdrawal letter, 
Gilchrist received an email from Watson, the Union™s current 

business representative, requesting a meeting to resolve the 
issues.  Gilchrist 
never responded to Watson™s email.
18  Cons
e-quently, the Union sent a letter to the Company on July 27, 
2009 stating:
  [T]he contract entered into between American Firestop and 

the Union is governed by Section 9(a) [of the Act].  Under the 

contract, the Uni
on is certified as the exclusive bargaining 
representative for all employees in the bargaining unit, as d
e-
scribed in the contract.  As a result of the relationship between 
the Union and American Firestop, American Firestop is lega
l-
ly obligated to meet and 
confer with the Union for the pu
r-
poses of negotiating and modifying the contract entered into 
between the parties.
19  The Company responded to the Union™s letter by affirming 
its position that the parties were governed by Section 8(f) of the 

Act and mentio
ning again that any agreements would terminate 
on August 1, 2009.
20  The Company subsequently withdrew 
recognition of the Union on August 1, and as of that date it has 
stopped making payments to the Union
™s fringe
-benefit funds 
and made other changes to th
e unit employees™ terms and co
n-ditions of employment.
21 The Company withdrawal of recognition from the Union was 
premised on its position that the relationship between the pa
r-ties is not governed by Section 9(a) of the Act and thus its 
withdrawal of recogn
ition is not unlawful.
22  At the time of 
wit
hdrawal, 10 of the Company™s 12 field employees were 
bargai
ning unit members.
23 Legal Analysis
 The complaint alleges that the Company violated Section 
8(a)(5) and (1) of the Act by refusing to bargain with the Un
ion 

for the terms of a successor contract, withdrawing recognition 

of the Union on August 1, 2009, and unilaterally changing the 
terms and conditions of employment of bargaining unit e
m-ployees.
24 The Company denies any continuing obligation to 
meet and bar
gain with the Union at any time after August 1, 
17 Here, again, was 
another instance in which I did not find Gi
lchrist 
credible. He testified that his sudden about
-face decision decli
ning to 
negotiate with the Union in 2009 arose after ﬁreviewing the contractsﬂ 
and ﬁ[contac
ting] counsel for advice.ﬂ This action strongly su
ggests a 
belief on Gilchrist™s part that the Company was enmeshed in a colle
c-tive
-bargaining relationship and, 6 years after it began, was looking for 
a way out of it. (GC Exh. 6.)  
 18 Gilchrest did not deny receiving Watson™s email. (GC Exh. 10; Tr. 
25
Œ26.)
 19 GC Exh. 7.
 20 GC Exh. 8.
 21 Gilchrist conceded that he made the changes upon withdrawing 
recognition on August 1, 2009. (Tr. 70.)
 22 Jt. Exh. 2.
 23 I base this finding on Gilchrist™s credible testimony. (Tr. 50.) Wa
t-son, on the other hand, could onl
y estimate that all of the Company™s 
10 or 11 employees were bargai
ning unit members. (Tr. 15
Œ16, 27
Œ28.)
 24 GC Exh. 1.
                                                                                                                                                          AMERICAN FIRESTOP SO
LUTIONS
 473 2009
, on the ground that the Union has failed to e
stablish the 
existence of a 9(a) collective
-bargaining relatio
nship. In any 
event, the parties agree that the determining issue is whether 
their relationship 
was governed by Section
s 8(f) or 9(a) of the 
Act.
25 Section 8(a)(5) of the Act provides that it ﬁ
shall be an unfair 
labor practice for an employer to refuse to bargain collectively 

with the representatives of his employees, subject to the prov
i-sions of sec
tion 9(a).ﬂ In that regard, ﬁi
t is well established that 
Section 8(a)(5) and (1) prohibit an employer that is a party to 
an existing collective
-bargaining agreement from modifying the 
terms and conditions of employment esta
blished by that agre
e-ment without
 obtaining the consent of the union.ﬂ 
Kane Sy
s-tems Corp.
, 315 NLRB 355 (1994).  Generally, the emplo
yer™s 
obligation to adhere to the terms and conditions of e
mployment 
contained in an expired contract conti
nues until a new agre
e-ment is concluded or good
-faith bargaining leads to i
mpasse. 
R.E.C. Corp.
, 296 NLRB 1293 (1989).  
 I. THE RELATIONSHIP BET
WEEN THE PARTIES
 The seminal issue is whether the Company and the Union 
entered into a relationship governed by Section
s 9(a) or 8(f) of 
the Act. Section 9(a) pr
ovides that ﬁ
[r]epresentatives designated 
or selected for the purposes of collective bargaining by the 
majority of the employees in a unit appropriate for such pu
r-poses, shall be the exclusive representatives of all the emplo
y-ees in such unit for the purpo
ses of collective bargaining in 

respect to rates of pay, wages, hours of employment, or other 

conditions of employment.ﬂ  
Section 8(f), on the other hand, 
provides an exception to Section 9(a) for employers engaged 
primarily in the building and constructio
n industries by permi
t-ting them ﬁto enter into a bargaining agreement even though
 the 
majority status of such labor organization has not been esta
b-lished under the provisions of section 9 of this Act . . . prior to 

the making of such agreement.ﬂ
26 The dist
inction b
etween a 
union's representative status under Sections 9(a) and 8(f) is 
significant because an 8(f) relationship may be termina
ted by 
either party upon expiration of their agreement.  
Allied M
e-cha
nical Services, 
351 NLRB 79,
 81 (2007);
 John Deklewa
 & Sons, 282 NLRB 1375, 1386
Œ1387 (1987), enfd. sub nom. 
Iron 
Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Cir. 1988). By 
contrast, a 9(a) relationship and the associated obligation to 
bargain continue after contract expiration, unless and until the 
union is 
shown to have lost majority support. 
Levitz Furniture 

Co.
, 333 NLRB 717 (2001). 
   In furthering the legislative objectives of Section 8(f)
Šlending stability to the construction industry while fully pr
o-tec
ting employee free choice principles
Šthe 
Deklewa
 Board 
adopted a rebuttable presumption that a bargaining relationship 
in the construction industry was governed by Section 8(f). Id. at 
1387
Œ1388. It left open the possibility, however, that an 8(f) 
25 Jt. Exh. 2.
 26 Even though Gilchrist testified that he severed ties with MICA b
e-cause firestopping was distinguishable from insulatio
n work and was 
not eventually made a Davis
-Bacon trade classification, neither party 
contends that firestopping fails to qualify as ﬁconstructionﬂ work within 
the meaning of Sec. 8(f) of the Act. Therefore, I do not address that 

issue.  
 representative could establish 9(a) status either through a
 Sec-tion 9 certification proceeding or ﬁfrom voluntary recogn
ition 
accorded
 . . . 
by the employer of a stable work force where that 
recognition is based on a clear showing of majority support 
among the unit employees, e.g., a valid card majority.ﬂ Id. at 

1387 fn. 53.  The burden of proving the existence of a 9(a) 
relationship would fall on the party making that assertion. Id. at 
1385 fn. 41; see also 
Allied Mechanical Services, 
supra at 82.
 Generally, a construction union can rebut the 8(f) presum
p-tion by ﬁ
showing that it made an unequivocal demand for, and 
that the employer unequivocally granted, majority recognition 

based on a showing of majority support in the unit.ﬂ 
Central 
Illinois Construction
, 335 NLRB 717, 719
Œ720 (2001) (herei
n-after 
Central Illinois
). In that case, the Board also clar
ified that 
contract language alone can independently establish the Section 
9(a) status of a labor organization: 
  A recognition agreement or contract provision will be ind
e-
pendently sufficient to establish a union's 9(a)
 representation 
status where the language unequivocally indicates that (1) the 
union requested recognition as the majority or 9(a) represent
a-
tive of the unit employees; (2) the employer recognized the 
union as the majority or 9(a) bargaining representative
; and 
(3) the employer's recognition was based on the union's ha
v-ing shown, or having offered to show, evidence of its majority 
support.
  In recognizing the sufficiency of contract language to esta
b-lish a 9(a) relationship, the 
Central Illinois
 Board expli
citly 
adopted the standards articulated by the United States Court of 

Appeals for the Tenth Circuit in 
NLRB v. Triple C Maint
e-nance, Inc.
, 219 F.3d 1147 (10th Cir. 2000), enfg. 327 NLRB 
42 (1998)
, and 
NLRB v. Oklahoma Installation Co.
, 219 F.3d 
1160 (10th 
Cir. 2000), denying enf. 325 NLRB 741 (1998). In 

that regard, however, 
Triple C Maintenance, Inc.
 conflicts with 
the subsequent decision in 
Nova Plumbing Inc.
, 336 NLRB 
633, 635 (2001), enf. denied 330 F.3d 531 (D.C. Cir. 2003). In 
Nova Plumbing, Inc.
, the
 D.C. Circuit held that unambiguous 
contract language alone cannot 
establish a 9(a) relationship 
ﬁwhere . . . the record contains strong indications that the pa
r-ties had only a section 8(f) relationship.ﬂ 
Id. at 537. That a
p-proach, however, has not lessene
d the Board™s reliance on the 
Central Illinois 
principles. See, e.g., 
Madison Industries, 
349 
NLRB 1306, 1309 (2007); 
M&M Backhoe Service
, 345 NLRB 462 (2005).
 Having prosecuted this case under the controlling princ
iples 
set forth in 
Central Illinois
, coun
sel for the General Cou
nsel, at 
the direction of the General Counsel, read a statement into the 
trial record urging that 
Central Illinois 
be overruled. The Ge
n-eral Counsel suggests that a better approach would permit the 
employer to introduce extrinsic evi
dence showing that the u
n-ion lacked majority support, even where the contractual prov
i-sion clearly states otherwise. I found the General Counsel™s 
proposal to be somewhat peculiar in light of the fact that the 
Union™s business representative was legally un
available (d
e-ceased) to refute Gilchrist™s testimony regarding the circu
m-stances surrounding the execution of the 2003 Agreement. The 
proposal would even apply in instances where, as here, the 
employer unreasonably delayed challenging majority status for 
                                                            DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 474 years to the detriment of the Union.
27  In any event, I am co
n-strained to apply the Board™s principles set forth in 
Central 
Illinois 
to the facts of this case.  
 The pertinent facts reveal that, after approaching and negot
i-ating with the Union in 2003, the 
Company invited the Union™s 

business representative to solicit union membership among the 
field employees. Gilchrist™s testimony, taken in context with 
the clear and unambiguous language of 2003 Agreement™s 
recognition clause, established that: (1)  the Un
ion subsequently 
obtained union authorization cards from a majority of the e
m-ployees; (2) made a ﬁclaim,ﬂ that is, a request or demand, that 
the Company recognize the Union as their labor representative; 
(3) the Company verified that ﬁclaimﬂ with a ﬁcard c
heckﬂ of 
the authorization cards; and (4) the Company expressly and 
unconditionally recognized the Union. As a r
esult, the parties 
entered into the 2003 Agreement and several successor agre
e-ments or extensions through August 1, 2009. Prior to August 1, 

2009, the Company neither contested the Union™s status as 
employees™ labor representative nor sought to terminate any of 
the aforementioned agreements. On that date, however, based 
on its assertion that it had an 8(f) relationship with the Union, 
the Company 
withdrew recognition of the Union. It is also u
n-disputed that, since that time, the Company has refused to meet 
and negotiate with the Union, has made unila
teral changes to 
the terms and conditions of its e
mployees, and has failed to 
contribut
e to their un
ion pension funds.   
 Applying the 
Central Illinois
 test, the recognition clause in 
the 2003 
agreement meets all of the elements necessary to e
s-tablish a 9(a) relationship. The language unequiv
ocally shows 
that the Union sought recognition as the majority 
representative 
of the Company™s 
bargaining unit employees, the Union pr
o-vided documentary proof to support its ﬁclaim,ﬂ the Company 
acknowledged being shown that proof through a ﬁcard checkﬂ 

and agreed that the Union represented a majority of its emplo
y-ees pursuant to Section 9(a). In
 M&M Backhoe Service, 
supra 
at 462, 465, 
the Board found a very similar provision to be 
clear and unambiguous for purposes of establishing a 9(a) rel
a-tionship: 
  The Union claims, and the Employer acknowledges and 
agrees, based
 on a showing of signed authorization cards, that 
a majority of its employees have authorized the Union to re
p-resent them in collective bargaining. The Employer hereby 
recognizes the Union as the exclusive bargaining agent under 
Section 9(a) of the Nationa
l Labor Relations Act of all full
-time and regular part
-time Equipment Operators, Oilers, 
Drivers and Equipment Mechanics on present and future jobs 

sites within the jurisdiction of the Union.
  The Company contends that the recognition clause in the 
2003 
agreement is ambiguous because it states that the Comp
a-ny recognized the Union ﬁas ifﬂ it ﬁhad been certified purs
uant 
to 9(a).ﬂ I disagree. The phrase, ﬁas if,ﬂ simply reflects the fact 

that there was no 9(a) certification proceeding and that the pa
r-ties e
ntered into a 9(a) relatio
nship through the other avenue 
available
Švoluntary recognition accorded by the Co
mpany 
based on a clear showing of majority support among the unit 
27 See fn. 6.
 employees evidenced by a
uthorization cards. Indeed, the Board 
has previously determ
ined that similar contract language is 
sufficient evidence that the parties intended to create a 9(a) 
relationship. See 
Casale Indu
stries, 
311 NLRB 951 (1993) (ﬁas 
if the election had been conducted by the NLRB itself and an 
appropriate certification(s) is
suedﬂ). See also 
Deklewa
, supra at 
1387 fn. 
53. Cf. 
Madison Industries, 
supra at 
1306, 1309
 (agreement did not reflect a 9(a) relationship where it contained 
a provision waiving the respondent™s right to file an election 
petition, which is unnecessary unde
r Section 9(a), during the 
term of the agreement.) 
 The Company also contends that a variation in the language 
of the recognition clauses contained in the 2006 
agreement and 
the 2007 
addendum indicates the absence of a 9(a) relatio
nship. 
While those recogn
ition clauses, standing alone, would be i
n-sufficient to establish a 9(a) rel
ationship, they do nothing to 
dispel the notion that the Union, in 2003, requested recognition, 
demonstrated majority support
, and obtained recognition 
through a card
-check verific
ation by the Company. Having 
satisfied the 
Central Illinois
 test and established a 9(a) relatio
n-ship through the 2003 
agreement, the Union was not required to 
request and demo
nstrate majority support every time the parties 
renewed or mod
ified the original 
agreement. Therefore, the 
absence of any reference to such a showing in subsequent 
recognition clauses is of no consequence to the parties™ 9(a) 
relationship. That relationship could only be undone by the 

Company™s subsequent demonstration that the Union l
ost m
a-jority status. 
Levitz Furn
iture Co. of the Pacific, Inc.
, supra. 
 Relying on Gilchrist™s unrefuted testimony, the Company a
l-so contends that the contractual language is insufficient to e
s-tablish a 9(a) relationship because
 the Union had not, as of 
October 23, 2003, obtained the majority support of the Comp
a-ny™s field employees. However, as previously explained, given 

that the 2003 
agreement was retroactive to August 1, 2003
, and 
its recognition clause was clear and una
mbiguous, I did not 
credit Gilchr
ist™s assertion that a majority of his e
mployees had 
not joined the Union as of October 23, 2003. Moreover, 

Gilchrist™s assertion as to whatever his understan
ding was with 
Shull, who is now deceased, was irrelevant since the recogn
i-tion clause was clear an
d unambiguous. Collective
- bargaining 
agreements that are unambiguous are not amenable to further 
interpretation or amplification based on parole evidence. 
Contek International
, 344 NLRB 879, 884 (2005); 
Qua
lity 
Building Contractors, Inc.
, 342 NLRB 429, 43
0 (2004); 
Amer
i-ca Piles
, 333 NLRB 1118, 1119 (2001); 
NDK Corp.
, 278 
NLRB 1035 (1986); 
F&C Transfer Co.
, 277 NLRB 591, 596 
(1985).
 II. THE 
10
(B) STATUTE OF LIMITATIO
NS The Company™s nearly 6
-year delay in contesting the U
n-ion™s majority status presents it w
ith an additional dilemma
Šthe time bar provision of Section 10(b) of the Act. The 
Con-gressional premise behind Section 10(b) sought to strengthen 
the ﬁstability of bargaining relationships.ﬂ 
Bryan Mfg. Co. v. 
NLRB,
 362 U.S. 411,425 (1960). It also reflecte
d a balancing of 
ﬁthe interest of employees in redressing grievances and vind
i-cating their statutory rightsﬂ and the ﬁinterest in indu
strial peace 
which is the overall purpose of the Act to secure.ﬂ Id. at 428
.                                                              AMERICAN FIRESTOP SO
LUTIONS
 475 Prior to 1993, the Board limited application
 of Se
ction 10(b) 
to the nonconstruction industry. Nevertheless, a co
nstruction 
industry employer that was party to a multiemployer associ
a-tion agreement with a union that asserted 9(a) status could only 
challenge majority status within a reasonable time a
fter the 
employer extended recognition.  
Comtel Systems Technology, 
Inc.
, 305 NLRB 287, 290 (1991) (allowing an employer™s pet
i-tion to verify the union™s majority status within 4 months after 
employer signed multiemployer association agreement). I
n Casale 
Industries
, supra at 952
Œ953
, the Board pr
ovided further 
guidance by deciding that 10(b)™s time limitations should also 
be applied to the constru
ction industry. Noting that parties in 
the construction industry are entitled to no less pr
otection than 
partie
s in nonconstruction industries, it held that ﬁif a constru
c-tion industry employer extends 9(a) re
cognition to a union, and 
6 months elapse wit
hout a charge or petition, the Board should 
not ente
rtain a claim that majority status was lacking at the time 
of recognition.ﬂ Id. at 953. The Board, a
pplying 10(b)™s time 
limitation as a parameter of reasonableness, found that the e
m-ployer™s 6
-year delay in challenging the u
nion™s majority st
a-tus
Šthe same amount of time here
Šwas 
time 
barred.  
 Therefore, even if th
e Company had voluntarily re
cognized 
the Union on October 23, 2003
, based solely on the latter™s 
assertion of majority status, without verification, the Company 
was precluded from contesting that status beyond the 6 months 
after initial recognition, or Apr
il 23, 2004. 
Casale
, supra at 
952Œ953; 
Oklahoma Installation Co.
, 325 NLRB 741, 742
 (1998), 
citing 
Hayman Electric
, 314 NLRB 879, 887 fn. 8 
(1994). 
 Once again, the General Counsel proposes to overrule case 
law that would otherwise support its case. In thi
s instance, he 
proposes that instead ﬁof treating voluntary recognition in the 
construction industry under the same set of 10(b) rules that 
apply to employers outside of [the construction] industry,ﬂ a 
better rule would ﬁallow claims of full 9(a) status to
 be appr
o-priately challenged by employers and employees beyond the 
10(b) period.ﬂ
28  That approach, however, disregards the unre
a-sonableness of the delay involved: the length of the delay
Š6 years
Šand the prejudice to the Union by Shull™s death during 
the d
elay period. In any event, given a judge™s mandate to apply 
extant Board decisional law, 
Casale 
controls and the Comp
a-ny™s challenge to the Union
™s majority status is time 
barred.
 Based on the foregoing, the Company™s withdrawal of 
recognition of the Union
 on August 1, 2009, its refusal to ba
r-gain with the Union regarding the terms of a collective
-28 GC Br. at 15
Œ19.
 bargaining agreement to succeed its contract with the Union, 
which expired on August 1, 2009, and its changes to emplo
y-
ees™ pay, wages, and terms and conditions o
f employment 
without first notif
ying and bargaining in good faith with the 
Union to either agreement or impasse, the Company violated 
Section 8(a)(5) and (1) of the Act.
 CONCLUSIONS OF 
LAW 1. The Company is an employer engaged in commerce wit
h-in the meanin
g of Section 2(2), (6), and (7) of the Act.
 2. The Union is a labor organization within the mea
ning of 
Section 2(5) of the Act.
 3. By withdrawing recognition from the Union as the excl
u-sive collective
-bargaining representative of employees in the 
bargainin
g unit, refusing to bargain with the Union regar
ding 
the terms of a collective
-bargaining agreement to succeed its 

contract with the Union, which expired on August 1, 2009, and 
making changes to employees™ pay, wages, and terms and co
n-ditions of employment
 without first notifying and bargai
ning in 
good faith with the Union to either agreement or i
mpasse, the 
Company violated Section 8(a)(5) and (1) of the Act.
 4. By engaging in the conduct described above, the Company 
has committed unfair labor practices af
fecting co
mmerce within 
the meaning of Section 2(2), (6)
, and (7) of the Act.
 REMEDY
 Having found that the Company has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action desi
gned to effect
u-ate the policies of the Act. The Company shall be ordered to, on 
request, bargain with the Union, rescind any changes to e
m-
ployees™ terms and conditions of employment made on or after 
August 1, 2009, retroactively restore terms and condition
s of 
employment, including wage rates and benefit plans to what 
they were prior to August 1, 2009. The Company shall be fu
r-
ther ordered to make whole bargaining unit employees to the 
extent they have suffered any losses to the Union™s health and 
welfare, p
ension
, and other benefit funds occurring on or after 
August 1, 2009, as the result of the Company™s unilateral 

changes. Finally, the Company shall be o
rdered to recognize 
and bargain in good faith with the Union as the exclusive co
l-
lective
-bargaining repr
esentative of employees concerning 
wages, hours
, and other terms and conditions of emplo
yment, 
and put in writing and sign any collective
-bargaining agreement 
reached.
 [Recommended Order omitted from publication.]
                                                             